Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Registration No. 33-59474 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 POST-EFFECTIVE AMENDMENT NO. 63 TO FORM N-1A REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 and REGISTRATION STATEMENT under THE INVESTMENT COMPANY ACT OF 1940 PRINCIPAL FUNDS, INC. formerly Principal Investors Fund, Inc. (Exact name of Registrant as specified in Charter) The Principal Financial Group Des Moines, Iowa 50392 (Address of principal executive offices) Telephone Number (515) 248-3842 Copy to: MICHAEL D. ROUGHTON JOHN W. BLOUCH, Esq. The Principal Financial Group Dykema Gossett PLLC Des Moines, Iowa 50392 Franklin Square, Suite 300 West 1treet, N.W. Washington, DC 20005-3306 (Name and address of agent for service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) of Rule 485 on (date), pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 XX _ 75 days after filing pursuant to paragraph (a)(2) of Rule 485 on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box:) This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PRINCIPAL FUNDS, INC. Class A and Class C Shares Global Diversified Income Fund The date of this Prospectus is . As with all mutual funds, neither the Securities and Exchange Commission (SEC) nor any State Securities Commission has approved or disapproved these securities or determined whether this prospectus is accurate or complete. It is a criminal offense to represent otherwise. TABLE OF CONTENTS Risk Return Summary 3 Global Diversified Income Fund 4 The Costs of Investing 7 Certain Investment Strategies and Related Risks 9 Management of the Funds 15 Purchase of Fund Shares 19 Choosing a Share Class 20 Class A Shares 21 Class C Shares 23 CDSC Calculation and Waivers 24 Redemption of Fund Shares 26 Exchange of Fund Shares 28 Frequent Purchases and Redemptions 29 Pricing of Fund Shares 30 Dividends and Distributions 31 Tax Considerations 32 Distribution Plans and Intermediary Compensation 33 Fund Account Information 36 Portfolio Holdings Information 38 Appendix A - Summary of Principal Risks 39 Appendix B - Description of Bond Ratings 41 Additional Information 45 2 Principal Funds, Inc. 1-800-222-5852 RISK/RETURN SUMMARY Principal Funds, Inc. (Principal Funds) offers many investment portfolios, one of which is available through this prospectus. Principal Management Corporation (Principal)* serves as the manager for Principal Funds. Through the Management Agreement with Principal Funds, Principal provides investment advisory and certain corporate administrative services to Principal Funds. Principal Funds Distributor, Inc. (the Distributor)* is Principal Funds principal underwriter for Class A and Class C shares. The Sub-Advisors for the Global Diversified Income Fund are Principal Global Investors, LLC*, Principal Real Estate Investors, LLC*, and Spectrum Asset Management, Inc.* * Principal Management Corporation; Principal Global Investors, LLC; Principal Real Estate Investors, LLC; Principal Funds Distributor, Inc.; and Spectrum Asset Management, Inc. are affiliates of Principal Life Insurance Company and with it are subsidiaries of Principal Financial Group, Inc. and members of the Principal Financial Group. Class A shares are generally sold with a sales charge that is a variable percentage based on the amount of the purchase. Class C shares are not subject to a sales charge at the time of purchase but are subject to a contingent deferred sales charge (CDSC) on shares redeemed within the applicable CDSC period as described in this prospectus. See Choosing a Share Class and CDSC Calculation and Waivers for more information. Main Strategies and Risks The Funds investment objective is described in the summary description of the Fund. The Board of Directors may change the Funds objective or its investment strategies without a shareholder vote if it determines such a change is in the best interests of the Fund. If there is a material change to the Funds investment objective or principal investment strategies, you should consider whether the Fund remains an appropriate investment for you.
